Citation Nr: 1225226	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-38 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran requested a hearing before the Board on his December 2008 VA-9 substantive appeal form.  Thereafter, the Veteran was provided an informal conference in September 2009 before a decision review officer at the RO.  The Veteran subsequently withdrew his request for a Board hearing in a September 2009 statement.  

The March 2008 rating decision granted service connection for PTSD and assigned an initial 30 percent rating, effective from February 21, 2008.  During the pendency of this appeal, the rating was increased to 50 percent, effective the date of the grant of service connection.  See October 2009 rating decision.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

REMAND

The Veteran claims his PTSD is more severe than currently rated.  

The Veteran was last afforded a VA examination in October 2009.  At that time, the examiner noted the Veteran "is receiving treatment through the VA for PTSD with medication management, counseling, and group therapy."  The examiner specifically references the most recent treatment record at that time dated October 9, 2009.  This referenced treatment record is not currently in the claims folder.  Rather, the claims folder, to include Virtual VA records, only contains records, from 2007 through January 2009 (aside from the actual October 2009 VA examination report).  

Accordingly, the claim must be remanded to ensure the file is complete.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA or service records are considered part of the record on appeal since they are within VA's constructive possession).

In light of the missing treatment records and the fact that nearly three years have passed since the Veteran was last afforded a VA examination, a new VA examination is necessary to ascertain the current severity of the Veteran's PTSD.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA outpatient treatment records from January 2009 to the present.  All efforts to obtain these records, including follow-up requests if appropriate, must be fully documented.  The VAMC must provide a negative response if records are unavailable.

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for a psychiatric examination to ascertain the current severity of the Veteran's PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to comment on the severity of the Veteran's service-connected PTSD reporting all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The examiner should address the level of social and occupational impairment attributable to the service-connected PTSD.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

3.  After the above is complete, readjudicate the Veteran's claim on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

